     Case 2:18-cv-10200-LMA-JVM Document 1-2 Filed 10/30/18 Page 1 of 2




                     UNITED STATE DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


DARVIE THOMAS                                 * CIVIL DOCKET NO.:

VERSUS                                        * JUDGE

LOUISIANA STATE POLICE AND      *MAGISTRATE
STATE TROOPER RUSSELL E. SIBLEY
                                *

                                              * CIVIL RIGHTS
                                                Under 42 U.S.C §1983 and 1988
      *     *       *     *     *      *      *

                                    AFFIDAVIT

STATE OF LOUISIANA
PARISH OF ORLEANS

      BEFORE ME, undersign authority, persons came an appeared:

                               DARVIE THOMAS

who after first being duly sworn did depose and state:

1.    That he is the plaintiffs in the above and foregoing complaint and have read it
      in its entirety.

2.    That the allegations contained in the complaint are true and correct to the best
      of his information, knowledge and belief.


/s/ Darvie Thomas
Darvie Thomas
     Case 2:18-cv-10200-LMA-JVM Document 1-2 Filed 10/30/18 Page 2 of 2




SWORN TO AND SUBSCRIBED before this 30th day of October, 2018.

/s/Willard J. Brown, Sr.
Willard J. Brown, Sr
Notary I.D.# 50632
Nationwide Jurisdiction
Commission expires at death
